Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1. In view of the Appeal Brief filed on 4/14/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JANET L ANDRES/Supervisory Patent Examiner, Art Unit 1648                                                                                                                                                                                                        
	2. Claim 15 is withdrawn. Claims 1-14, 16-25 are under consideration. 
	3. This Action is a Non-Final Action.

Priority 
4. It was asserted and maintained in the Final Action of 7/14/2021 that the disclosure of the prior filed applications, Application Nos. 16/910845, 16/273525, 16/179990, 15/466308, 13/824705, as well as International (PCT) Patent Application number PCT/EP2012/000877, filed on February 29, 2012 and PCT/EP2011/001047, filed March 2, 2011, failed to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
In the Appeal Brief filed on 4/14/2022, applicant responds: the specifications of each of these applications fulfill the written description and enablement requirements of 35 U.S.C. § 112, first paragraph, relative to the methods as claimed; priority should be acknowledged; appellants have literal support for all claims going back to the earliest priority date; the application provides an actual working example showing that the delivery of a viral antigen to newborn mammals could provide an immune response that was protective for challenge viral infections; at the time the application was filed, a skilled worker would have immediately recognized that the application could encompass each and every potential viral antigen; a skilled artisan would have recognized that Appellants were in possession of the methods as currently claimed relative to, for instance, any given viral antigen including a coronavirus spike antigen; a skilled worker would likewise immediately recognize that any particular coronavirus spike protein is also encompassed the methods disclosed; none of the cited references provide any argument that disputes the fact that coronavirus antigens, such as spike, were known to be immunogenic and could therefore be used for vaccination methods as detailed in the instant patent application; a skilled worker would immediately recognize that these methods could be applied to coronavirus spike antigens; none of these cited ancillary references support the Examiner’s position regarding a lack of entitlement to priority; that the SARS-CoV-2 coronavirus was not discovered until 2020 is irrelevant; there would be no reason for a skilled worker to doubt that Appellants possessed this method with respect to a coronavirus spike protein; appellants assert that the methods as claimed are fully disclosed in the priority specification and fully meet with the requirements of 35 U.S.C. § 112, first paragraph.
	Upon further consideration, applicant’s arguments are considered and found persuasive as to adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 

Specification
5. (previous objection, maintained) The disclosure is objected to because of the following informalities.
The use of trademarked terms, which is a trade name or a mark used in commerce, has been noted in this application on page 79, among possibly others. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, sm , or ® following the term.
It is noted applicant has not addressed this objection including in the reply filed 6/10/2021. It is further noted that the many trademark recitations on page 79 are not consistent with one another.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
6. (previous rejection, withdrawn) Claims 1-14, 16-25 were rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Ciaramella et al. (US20200197510; previously cited).
In view of the priority to PCT/EP2012/000878 filed on February 29, 2012, Ciaramella et al. is not considered to be prior art under 35 USC § 102. The rejection is withdrawn.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7. (new rejection) Claims 1-8, 16-22, 24, 25 are rejected under pre-AIA  35 U.S.C. 102 (b)) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Vilalta et al. (US20070105193)(See PTO-892: Notice of References Cited) as evidenced by Demirjian et al. (“Safety and Efficacy of Neonatal Vaccination,” Eur J Immunol 39(1):36-46 (2009))(cited in applicant’s IDS submitted 10/21/2020).
See claims 1-8, 16-22, 24, 25 as submitted 6/10/2021.
It is noted the instant claims recite “comprising” and thus are interpreted in an open ended fashion (See MPEP 2111).
Vilalta et al. teaches: administering polynucleotide comprising one or more regions of nucleic acid encoding SARS-CoV protein (abstract); wherein polynucleotide encodes polypeptide [0025]; wherein polynucleotide also refers to mRNA [0087, 0101](as recited in claims 1, 24); wherein nucleotides and amino acid sequences of SARS-CoV polypeptides have been determined [0027]; polypeptides within the scope of the invention include spike [0027](as recited in claims 1, 5, 24); wherein compositions include compounds, including cationic peptides [0259](as recited in claims 6, 24); cationic lipids [0259](as recited in claims 7, 8); polyethylene glycol [0259](as recited in claim 16); adjuvant [0274](as recited in claim 17); administration by intramuscular injection [0363](as recited in claims 18, 19, 24); intramuscular routes [0255]; eliciting antibodies [0290]; administration of multiple doses [0248](as recited in claim 22); protective response [0019](as recited in claim 25).
Vilalta et al. also teaches or suggests: administration of compositions to newborn infants [0294](as read upon in claims 1-4); wherein polynucleotides are administered at the same time to antibodies [0293]. Demirjian et al. is cited in support of Vilalta et al.’s teachings of infants to demonstrate: vaccination of neonates (title); including that newborn infants are known in the art to include those from 2-12 months old (p. 4)(as recited in claims 1-4).
As to claims 20, 21, in view of the instant claim language and dependency on claim 1, such results are considered to flow from the administration of the composition as recited in claim 1 (See also MPEP 2111.04: The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative steps”);… In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
Thus, the teachings or suggestions of Vilalta et al. as evidenced by Demirjian et al. anticipate or render obvious the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8. (new rejection) Claims 9-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vilalta et al. as evidenced by Demirjian et al. (cited above) as applied to claims 1-8, 16-22, 24, 25 above, and further in view of Baumhof et al. (WO2009030481)(See PTO-892: Notice of References Cited).
See claims 9-14 as submitted 6/10/2021.
See the teachings of Vilalta et al. as evidenced by Demirjian et al. above.
Vilalta et al. as evidenced by Demirjian et al. does not teach: increased G/C content; 5’ cap; poly-A sequence; 5’ UTR and 3’ UTR.
Baumhof et al. teaches: RNA for inducing immune response (abstract); including mRNA (p. 23); increasing G/C content for stabilization of mRNA (p. 66)(as recited in claim 9); 5’ cap (p. 71)(as recited in claims 10, 13); poly A tail (p. 71)(as recited in claims 11, 13); 5’UTR; 3’UTR (p. 23)(as recited in claims 12, 13); wherein RNA “may” contain backbone, sugar, base modifications (p. 73)(which also makes it obvious the RNA may not contain such modifications)(as recited in claim 14).
One of ordinary skill in the art would have been motivated to use mRNA elements as taught by Baumhof et al. with the mRNA as taught by Vilalta et al. as evidenced by Demirjian et al. Vilalta et al. as evidenced by Demirjian et al. teaches use of mRNA including for inducing immune response, and Baumhof et al., which also teaches mRNA including for inducing immune response, teaches that such elements are known in the art for use with mRNA as well as the advantage of incorporating such elements into mRNA for stabilization.
One of ordinary skill in the art would have had a reasonable expectation of success for
using elements as taught by Baumhof et al. with the mRNA as taught by Vilalta et al. as evidenced by Demirjian et al. There would have been a reasonable expectation of success given the underlying materials (mRNA as taught by Baumhof et al. and Vilalta et al. as evidenced by Demirjian et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of
ordinary skill in the art at the time the invention was made.

9. (new rejection) Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vilalta et al. as evidenced by Demirjian et al. (cited above) as applied to claims 1-8, 16-22, 24, 25 above.
See claim 23 as submitted 6/10/2021.
See the teachings of Vilalta et al. as evidenced by Demirjian et al. above.
As to claim 23, absent unexpected results, such a recitation is considered to be a parameter determined by routine optimization according to one of ordinary skill in the art in view of Vilalta et al. as evidenced by Demirjian et al. (See MPEP 2144.05: II. ROUTINE OPTIMIZATION: A.Optimization Within Prior Art Conditions or Through Routine Experimentation: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Therefore the invention as a whole would have been prima facie obvious to one of
ordinary skill in the art at the time the invention was made.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

	10. (previous rejection, maintained) Claim 24 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 30 of copending Application No. 17/067614.
See claim 24 as submitted 6/10/2021.
See the rejection as recited in the Action issued 7/14/2021. 
The rejection is maintained for reasons of record.

Conclusion
	11. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648